Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 29, 2020

                                      No. 04-19-00468-CR

                                      John Anthony VEGA,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR5622
                         Honorable Mark R. Luitjen, Judge Presiding


                                         ORDER
       Appellant’s brief was originally due December 20, 2019; however, the court granted an
extension of time to file the brief until January 21, 2020. Appellant has filed a motion requesting
an additional thirty day extension of time.

        We grant the motion and order appellant’s attorney, Patrick Ballantyne, to file the
appellant’s brief by February 20, 2020 (62 days after the original due date). Counsel is advised
that no further extensions of time will be granted absent a motion, filed by the date the brief is
due, that (1) demonstrates extraordinary circumstances justifying further delay, (2) advises the
court of the efforts counsel has expended in preparing the brief, and (3) provides the court
reasonable assurance that the brief will be completed and filed by the requested extended
deadline. The court does not generally consider a heavy work schedule to be an extraordinary
circumstance.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2020.
___________________________________
MICHAEL A. CRUZ,
Clerk of Court